CROTHERS, Justice,
concurring specially.
[¶ 29] I agree with the majority decision except Part II, paragraphs 6-13, regarding claims for breach of contract involving the below-grade space and the laundry room dimensions.
[¶ 30] In Part II, paragraphs 14-17, the Court concludes the parties resolved these construction claims by settlement.1 That settlement makes decision on the construction claims improperly advisory. See State v. Morin, 2012 ND 75, ¶ 16, 815 N.W.2d 229 (Crothers, J., concurring specially); and Sandberg v. American Family Ins. Co., 2006 ND 198, ¶¶ 19-21, 722 N.W.2d 359 (Crothers, J., concurring specially).
[¶ 31] Daniel J. Crothers

. The post-settlement warranty claims were not settled, as discussed in Part III at paragraphs 18-23, and remain ripe for our consideration.